Citation Nr: 1451052	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to service connection for a bilateral foot disability, to include arthritis.

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to 38 U.S.C.A. § 1702.



REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2014 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's Virtual VA file.

The Board notes that the RO adjudicated a separate issue of service connection for arthritis.  At the August 2013 hearing, the Veteran and his attorney clarified that the claim of service connection for arthritis was part and parcel of the claims for service connection for a bilateral knee and bilateral foot disability, and that there was no claim for arthritis on any other joint or systemic arthritis.  The parties agreed to recharacterized the issues as noted on the title page of this decision and to not separately list the issue of service connection for arthritis.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the records contained therein.  No records have been uploaded to the Veterans Benefits Management System file.

The issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral foot disability and a bilateral knee disability, as well as the issue of entitlement to a compensable initial evaluation for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran through his representative notified the Board that a withdrawal of the appeal of the issues of entitlement to 38 U.S.C.A. § 1702 and entitlement to an increased disability rating for tinnitus is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to the issues of service connection for a cervical spine condition, mouth cancer and malaria, and the disability rating for bilateral hearing loss, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  At the August 2013 videoconference hearing, the Veteran and his attorney informed the Board that they wished to withdraw the appeal of the issues of entitlement to 38 U.S.C.A. § 1702 and entitlement to an increased disability rating for tinnitus.  A transcript of the hearing has now been associated with the Veteran's Virtual VA file and serves as the written request for the withdrawal of the appeal of these two issues.   

Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to 38 U.S.C.A. § 1702 and entitlement to an increased disability rating for tinnitus.  There remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to 38 U.S.C.A. § 1702 and entitlement to an increased disability rating for tinnitus and the issues are dismissed.


ORDER

The appeal of issue of entitlement to 38 U.S.C.A. § 1702 is dismissed.

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

The Veteran seeks service connection for a bilateral knee and bilateral foot disability to include arthritis, an acquired psychiatric disorder, to include anxiety and depression, and a compensable initial disability rating for bilateral hearing loss disability.  After a review of the evidence the Board finds that additional development is needed prior to deciding the claims.

The record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits in June 2011 based on disabilities which included degenerative joint disease, arthritis, plantar fasciitis, anxiety and depression, amongst others.  The basis of the grant of SSA disability benefits is based, in part, on some of the issues currently on appeal.  However, the SSA records have not been associated with the claims file, and are possibly relevant to the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2).  

In regards to the claim for an initial compensable disability rating for bilateral hearing loss, at the August 2013 hearing the Veteran testified his hearing had worsened since the most recent VA examination of March 2011.  He testified as to symptoms of increased difficulty in hearing conversations.  

Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to the bilateral knee disability, the Veteran was afforded a VA examination in March 2011.  At the time, the examiner diagnosed the Veteran with osteoarthritis of the left knee.  He entered no diagnosis for the right knee.  Moreover, his nexus opinion focused on the left knee.  No opinion was provided regarding the right knee.  This may have been in part due to the fact that the examiner relied on X-ray findings which purportedly showed not changes in the right knee.  However, in the examination report he notes that private treatment records have documented osteoarthritis of the right knee.  The VA examiner, however, made no attempt to reconcile the conflicting findings.  Therefore, the examination is inadequate as it pertains to the right knee.  

Regarding the left knee, the examiner provided a negative nexus opinion based on the fact that service treatment records showed that the Veteran incurred a bruise to the right knee after a fall in service and a bruise to the knee does not cause osteoarthritis.  However, a review of the service treatment records shows that the fall incurred in service was productive of more than just a bruise.  Indeed, records show that a lose body was noted in the right knee after the fall.  While the findings in service were all associated with the right knee, the findings of a lose body in the knee reflect a far more serious fall than one that would cause just a bruise.  Therefore, the Board finds the opinion to be inadequate as it relies on an erroneous or inaccurate factual premise.  This is particularly significant considering that, in his opinion, the examiner stated that osteoarthritis is caused by trauma or age.  A fall that causes the feeling of a lose object on the right knee may have very well caused trauma to the left knee.  On remand a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder.

2. After the development in (1) above has been completed, provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss disability.  The claims file and access to the Virtual VA file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and Virtual VA file have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss disability, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After the development in (1) above has been completed, the AOJ should return the file to the VA examiner who conducted the March 2011 VA examination of the knees and request that a new etiology opinion be provided.  The claim file should be made available to the examiner for their review and access to the Veteran's electronic file(s) should be granted.  The examiner must state in the report that a review of the files was conducted.  The examiner should reconcile the presumably normal x-ray findings of the right knee, with the previous x-ray findings of record showing osteoarthritis of the right knee.  The examiner must also consider the findings in service of a bruise and the feeling of a lose object in the right knee following a fall in 1971.  The examiner must also consider the Veteran's reports of continued problems with the knees since the fall in service.  Finally, the examiner must comment on the private medical opinion of August 2013.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the March 2011 examiner is not available, then the AOJ should forward the file to an equally qualified examiner for their review.  If the examiner deems it necessary that the Veteran be examined prior to providing the requested opinion, the AOJ should schedule the Veteran for the examination.  

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


